Citation Nr: 1521710	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.

The case was remanded in January 2014 to obtain additional treatment records and to verify the Veteran's reported stressor.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran has PTSD, major depressive disorder, and panic disorder without agoraphobia that is as likely as not related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD, major depressive disorder, and panic disorder without agoraphobia have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor. 

During the course of the appeal, VA liberalized the evidentiary standard for establishing the in-service stressor required for PTSD claims when such stressor is related to a fear of hostile military or terrorist activity.  Specifically, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." 

The Veteran's reported stressor of experiencing incoming fire and mortar attacks while stationed in Vietnam has been verified by the United States Army and Joint Services Records Research Center (JSRRC).  See September 2014 Defense Personnel Records Information Retrieval System (DPRIS) response.  A September 2014 memorandum from the Appeals Management Center (AMC) confirms that the stressor of the Veteran's base in Vietnam being attacked by incoming fire and mortar rounds was verified.

The Veteran's service treatment records (STRs) show no diagnosis of any acquired psychiatric disorder.  They do not show any knife wounds, but do show left upper arm lacerations from a fan blade in July 1971.

A June 2011 psychiatric evaluation from H.J., M.D. shows that the Veteran discussed his verified in-service stressor.  He also reported being stabbed by a knife as a stressor.  Dr. H.J. diagnosed the Veteran with chronic PTSD, major depressive disorder, and panic disorder without agoraphobia.  Dr. H.J. also noted that the Veteran had stress related to his service in Vietnam.

The Veteran was afforded a VA examination in September 2011.  No psychiatric disorder was diagnosed.  The examiner opined that based on an objective measure, they could not make a determination about the presence or absence of Axis I or Axis II disorders without resorting to peculation.  The examiner noted that, that being said, individuals who presented with inaccurate self-report of symptoms might very well have mental health symptoms that were clinically significant and distressing.  The examiner opined that based on the inaccuracy of the Veteran's report it was not possible to ascertain without undue speculation the type or severity of symptoms he was currently experiencing.  The examination report shows that the Veteran did not meet the criteria for a diagnosis of PTSD.  

After completing testing, the examiner noted that the Veteran's score on one test suggested moderate to heavy combat exposure.  His score on another test were suggestive of a PTSD diagnosis; however based on further testing, the validity of those measures was questionable.  The examiner noted that a self-administered screening measure in which the Veteran obtained a score that was significantly higher than the recommended cut-off core meant that the Veteran endorsed a high frequency of symptoms that was highly atypical and inconsistent in patients with genuine psychiatric disorders.  The examiner concluded that based on the Veteran's scores, they were not able to make a determination about the presence or absence of particular Axis I (including PTSD) or Axis II disorders without resorting to mere speculation.

An April 2014 treatment record from Dr. H.J. shows that the Veteran continued to be diagnosed with PTSD, major depressive disorder, and panic disorder with agoraphobia.  The record also shows that the Veteran had stressors related to the service in the war zone, traumatic events, and psychosocial issues.

The Veteran was afforded a second VA examination in January 2015.  No psychiatric disorder was diagnosed.  The examiner noted that reviewing the previous VA examination and that a similar pattern of exaggerated psychiatric symptom endorsement was found during the current examination that caused a similar inability to make an accurate determination of psychiatric condition diagnosis, symptom severity or any associated social/occupational functional consequences without resorting to mere speculation.  The examiner reported that during that examination, the Veteran reported his stressor as being stabbed in the left upper extremity.  The examiner noted that the Veteran's STRs showed that he injured his left upper extremity with a fan blade.  The examiner reported that while the Veteran claimed other military-related stressors in his prior evaluations, during the current evaluation he focused on the left upper extremity injury as the cause of his psychiatric problems and complaints.  

The examiner also noted that the Veteran was repeatedly and consistently negative for all VA administered depression and PTSD screens conducted.  The examiner opined that the discrepancies in history and report, as well as the evidence of symptom amplification/exaggeration had forced them to render no diagnosis due to the high level of diagnostic uncertainty that would require dependence upon mere speculation to render any psychiatric diagnosis or comment upon his true level of symptom severity, type, or make statements about his true level of social/occupational functional abilities.

Based on a review of the evidence, the Board finds that service connection for PTSD, major depressive disorder, and panic disorder without agoraphobia is warranted.  The evidence shows that the Veteran has a verified in-service stressor of incoming fire and mortar attacks while stationed in Vietnam.  When affording him the benefit-of-the-doubt, the evidence supports a finding of a diagnosis of PTSD, major depressive disorder, and panic disorder without agoraphobia related to his verified in-service stressor.   

In this case, the evidence is at least in equipoise as to whether the Veteran does in fact have a confirmed diagnosis of PTSD, major depressive disorder, and panic disorder without agoraphobia related to his in-service stressor.  Dr. H.J.'s June 2011 evaluation shows that the Veteran reported his verified stressor; diagnoses of PTSD, major depressive disorder, and panic disorder without agoraphobia were provided.  Dr. H.J.'s records shows that the Veteran continues to have a diagnosis of PTSD, major depressive disorder, and panic disorder without agoraphobia.  Although Dr. H.J.'s evaluation shows a reported stressor of being stabbed, in light of the Veteran's verified stressor being reported, it appears that the diagnoses rendered by Dr. H.J. were, at least in part, due to his verified stressor.  

The Board acknowledges that the two VA examiners were unable to render a diagnosis of any psychiatric disorder.  However, Dr. H.J. also had the benefit of interviewing and examining the Veteran, yet still provided a diagnosis of PTSD, major depressive disorder, and panic disorder without agoraphobia in an evaluation in which the Veteran reported his verified in-service stressor.  As such, based on the evidence from Dr. H.J., the Board concludes that the evidence supports a finding that the Veteran has PTSD, major depressive disorder, and panic disorder without agoraphobia related to his military service.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for PTSD, major depressive disorder, and panic disorder without agoraphobia is, therefore, granted.


ORDER

Entitlement to service connection for PTSD, major depressive disorder, and panic disorder without agoraphobia is granted.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


